PER CURIAM.
These two cases' present a common question: Whether a workmen’s compensation insurance carrier in Maryland is subject to a common law tort liability for the fatal injury of a workman allegedly resulting from a remediable hazard which should have been, but was not, discovered during the carrier’s safety inspections. The District Court construed Art. 101 of the Annotated Code of Maryland as extending the employer’s immunity to its insurer, so that the insurer’s liabilities are limited to payment of the workmen’s compensation benefits due under the statute.
With that construction we agree, for reasons stated in the opinion of the District Court. Donohue v. Maryland Cas. Co., D.Md., 248 F.Supp. 588.
Affirmed.